         Case 5:17-cr-00128-DAE Document 111 Filed 07/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


CHRISTOPHER ALEXANDER REILLY,                   §
                                                §
                   Petitioner,                  §                SA-19-CV-00203-DAE
                                                §                 SA-17-CR-128-DAE
vs.                                             §
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
                   Respondent.                  §

                                 ORDER CONTINUING HEARING

       Before the Court in the above-styled cause of action is the Motion for Continuance of 28

U.S.C. § 2255 Motion to Vacate Sentence Hearing [#90], which is currently set for a live

evidentiary hearing on July 29, 2020. In light of the continued restrictions imposed on this Court

due to the COVID-19 pandemic, the Court will continue the hearing until September 2020, in

hopes that the hearing will be able to proceed live rather than telephonically or by

videoconference.

       IT IS THEREFORE ORDERED that the hearing scheduled for July 29, 2020 is

CANCELED.

       IT IS FURTHER ORDERED that Christopher Alexander Reilly’s pro se Motion to

Vacate, Set Aside, or Correct Sentence [#67] is set for hearing at 10:00 a.m. on September 16,

2020 in Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E.

Cesar Chavez Boulevard, San Antonio, Texas, 78206. Petitioner is currently at Bastrop FCI but

shall be brought to the San Antonio area by the United States Marshals Service no later than

September 9, 2020.




                                                1
         Case 5:17-cr-00128-DAE Document 111 Filed 07/02/20 Page 2 of 2




       IT IS FINALLY ORDERED that the Clerk of Court shall provide a copy of this Order

to Petitioner, Petitioner’s attorney Stephen H. Gordon, the United States Marshals Service, and

the Assistant United States Attorney.

       SIGNED this 2nd day of July, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                              2
